HATCHETT, Circuit Judge,
dissenting:
I respectfully dissent. We should examine what is really involved in this case. Reading the majority opinion, one might suppose that many precedents and principles of law prevent the Haitian Refugee Center (HRC) from having meaningful access to the refugees at Guantanamo Bay and on Coast Guard vessels. In reality, that is not the case. The principal matters before this court are: (1) whether the refugees have rights under the Administrative Procedures Act (APA), and (2) whether HRC has a First Amendment right to meaningful access to the refugees.1 The district court correctly ruled that (1) the refugees have the right under the APA to be properly interviewed, and (2) HRC has a First Amendment right of access in accordance with reasonable time, place, and manner limitations. Consequently, the district court ordered the government not to repatriate the refugees before HRC’s representatives were given the opportunity to counsel them regarding their rights and status in the present situation. Although the district court allowed the government to impose strict limitations, the government has steadfastly refused to allow HRC meaningful access to the refugees, under any circumstances.
The majority cites many cases for many legal propositions, but when all is said and done, the majority simply accepts the government’s contention that these refugees have no enforceable rights in an American court because they have not reached the continental United States. For the majority, that is the heart of the matter; the refugees are outside of the United States. The government makes the “outside the United States” argument, and the majority accepts it, although everyone in this case agrees that agencies of the United States captured the refugees and are holding them on United States vessels and leased territory. Moreover, the majority accepts this argument although everyone in the case agrees that the refugees are being prevented from reaching the shores of the continental United States.2 The ma*1516jority accepts a pure legal fiction when it holds that these refugees are in a different class from every other “excludable alien” because Haitians, unlike other aliens from anywhere in the world, are prevented from freely reaching the continental United States.3
In addition to accepting this pure legal fiction, the majority fails to follow at least two well established principles of American law. First, from the beginning, the majority has proceeded as though called upon to decide the issues on the merits, rather than to review the appropriateness of the district court’s entry of preliminary injunctions. Under our circuit’s law, the majority should have reviewed the appropriateness of the district court’s preliminary injunctions by considering whether HRC and the refugees have proved: (1) a substantial likelihood of prevailing on the merits of their claims; (2) a substantial threat of suffering irreparable injury in the absence of an injunction; (3) that the threatened injury to them outweighs the potential harm an injunction would cause the government; and (4) that the injunction would not be adverse to the public interest. Haitian Refugee Center, Inc. v. Nelson, 872 F.2d 1555 (11th Cir.1989).
Secondly, the majority determines the issues on appeal as though they are purely matters of law, without considering the district court’s findings of fact. For example, early in this case, the majority held that the district court’s First Amendment remedy was too broad because the Guantanamo Naval Base is a military installation and military activities would be disrupted if a few lawyers visited the refugee compound.4 To the contrary, the district court found that the refugees are being held in a portion of the base not used for military purposes. The record in this case shows that television reporters, church officials, political activists, congressmen, and a host of other people regularly visit the Haitian compound at Guantanamo, evidently without disrupting military operations.
Among the other district court findings the majority ignores, are the following: The refugees fled Haiti because of the overthrow of the legal government; many face irreparable and even fatal injury, if returned; the government’s harms, if any, are monetary and speculative; low level officials are not screening according to the INS guidelines; screening procedures are inadequate; conditions in Haiti have worsened in the last month [November-December, 1991]; refugees who have been returned have faced persecution; the Haitian Red-Cross is under the control of the military; and the government continues to deny HRC’s representatives access to the refugees. Had the majority seriously considered these factual findings and reviewed the preliminary injunctions under the proper standards, it would have concluded, as I do, that the preliminary injunctions were properly issued.
I. THE FIRST AMENDMENT CLAIM
In an earlier opinion, the majority stated that the injunction granted by the district court was too broad to serve the First Amendment right of access asserted by HRC. HRC v. Baker, 949 F.2d 1109, 1111 (11th Cir.1991). In its opinion today, the majority holds that HRC has no such right. While I concur in the majority’s conclusion that HRC’s right of access to the interdicted Haitians cannot compel the government to allow it aboard United States Coast Guard cutters on the high seas, I dissent from the remainder of the majority’s opinion on the First Amendment issue.
As a reviewing court, we must clearly state the law. In Jean v. Nelson, 727 F.2d 957 (11th Cir.1984) (en banc), a case the majority completely ignores, we did so. “The Supreme Court has repeatedly emphasized that counsel have a first amend*1517ment right to inform individuals of their rights, at least when they do so as an exercise of political speech without expectation of remuneration727 F.2d at 983. HRC asserts precisely such a right in this case. Yet, despite Jean, the majority concludes that HRC has no First Amendment right of access to the refugees, because the refugees themselves have no rights. One conclusion simply does not follow from the other. Nothing in Jean predicates HRC’s First Amendment right of access to the Haitians on the existence of rights in the Haitians themselves. The majority reinterprets NAACP v. Button, 371 U.S. 415, 83 S.Ct. 328, 9 L.Ed.2d 405 (1963) and In re Primus, 436 U.S. 412, 98 S.Ct. 1893, 56 L.Ed.2d 417 (1978) to find such a predicate which the holdings of those cases do not require.
The district court found that Guantanamo Bay Naval Base is replete with civilians and civilian functions. The base as a whole, however, is surely a non-public forum. See Greer v. Spock, 424 U.S. 828, 96 S.Ct. 1211, 47 L.Ed.2d 505 (1976). The Supreme Court stated the law governing First Amendment rights in non-public forums in Perry Education Ass’n v. Perry Local Education Ass’n, 460 U.S. 37, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983):
In addition to time, place, and manner regulations, the state may reserve the forum for its intended purposes, communicative or otherwise, as long as the regulation on speech is reasonable and not an effort to suppress expression merely because public officials oppose the speaker’s view.
460 U.S. at 46, 103 S.Ct. at 955 (emphasis added). Later in the opinion, the Court stated:
Implicit in the concept of the non-public forum is the right to make distinctions in access on the basis of subject matter and speaker identity.... The touchstone for evaluating these distinctions is whether they are reasonable in light of the purpose which the forum at issue serves.
460 U.S. at 49, 103 S.Ct. at 957 (emphasis added). Thus, even in a non-public forum, restrictions on speech must be reasonable and not motivated solely by the government’s opposition to the speaker’s point of view. While the government may decide that its interests in reserving the non-public forum for its intendéd purposes require the complete exclusion of certain speakers, such an exclusion must be “reasonable in light of the purpose which the forum at issue serves.” Perry, 460 U.S. at 46, 49, 103 S.Ct. at 955, 957.
The record reveals that the government has indeed discriminated against HRC based upon the content of its speech. The district court found that the government has “opened the camps to members of the press and to representatives of the United Nations High Commission on Refugees.” It has allowed access to the refugees to many individuals and groups. But, it has denied such access to the HRC lawyers who seek to assist the Haitians in understanding and navigating through the predicament in which our government placed them.
Applying the Perry standard to these facts, the district court did not err in holding that the government must allow HRC access to the Haitians at Guantanamo Bay, subject to appropriate time, place, and manner restrictions. First Amendment rights vary according to the specific characteristics of the forum. Heffron v. Int’l Society for Krishna Consciousness, 452 U.S. 640, 650-51, 101 S.Ct. 2559, 2565-66, 69 L.Ed.2d 298 (1981). Accordingly, such rights are broader in those parts of a military base used for nonmilitary functions than in areas utilized for purely military functions. See Flower v. United States, 407 U.S. 197, 92 S.Ct. 1842, 32 L.Ed.2d 653 (1972). The majority completely ignores the significance of the district court’s finding that “the portions of the military installation to which HRC seeks access are not used for military purposes.” The special master found that Guantanamo hums with civilian activity and is a “slice of America.” Thus, the district court did not abuse its discretion in finding that the government’s decision to exclude HRC from Guantanamo Bay was unreasonable in light of the “purpose which the forum at issue serves.” Perry, 460 U.S. at 49, 103 S.Ct. at 957.
*1518As the Supreme Court held in Kleindienst v. Mandel, 408 U.S. 753, 92 S.Ct. 2576, 33 L.Ed.2d 683 (1972), an American citizen’s First Amendment rights may not constrain the government’s power to exclude aliens from the United States. 408 U.S. at 768, 92 S.Ct. at 2584: In this case, however, HRC only asked for access to the Haitians, not their admission to the United States. I would uphold the district court’s grant of a preliminary injunction temporarily staying repatriation of the Haitians under the general principle that federal courts may issue injunctions to preserve the status quo during litigation. See, e.g., Hollon v. Mathis Independent School Dist., 491 F.2d 92, 93 (5th Cir.1974) (per curiam). While an appeal was pending in this case, the district court properly issued a limited preliminary injunction to ensure that HRC’s First Amendment right was not circumvented by repatriation of the refugees pending expedited determination on the merits.
The majority is correct in holding that the government is not required to subsidize HRC’s access to the Haitians. In order to allow HRC the access to which it is entitled under the First Amendment, however, the government may have to provide some assistance in this case that it would not be obligated to provide under more “normal” circumstances.5 The district court must determine these factual matters. The majority’s presumption that the government is “obligated” under the district court order “to provide HRC representatives with transportation to and from Guantanamo as well as shelter and other necessities while they are there,” is completely unsupported by the record before this court. This appellate court may not make findings of fact, especially on matters not borne out by the record.
Finally, the majority opinion flouts a recognized ' canon of the legal profession. Lawyers must have access to their clients so they may advise them of potential rights and, causes of action in American courts. Even if the clients have no such rights or causes of action, the lawyer is entitled to counsel the client regarding the legal situation and the available options. Instead, in this case, the majority holds that the Haitian refugees have no rights enforceable in American courts, and therefore they have no business meeting with lawyers. Thus, the majority deprives these non-English speaking Haitians, unschooled in the American legal system, of lawyers in a situation affecting their most fundamental interests, because of a prior determination that they have no rights to justify meeting with American lawyers. Obviously, such a determination of the Haitians’ rights should be made only after they have received the benefit of counsel.
I would remand the case to the district court for it to make findings of fact regarding the scope of HRC’s First Amendment right of access to the Haitians at Guantanamo Bay, to determine the appropriateness of time, place, and manner restrictions on that right, and to tailor the existing injunction to conform to its findings.
II. JUDICIAL REVIEW UNDER THE APA
A. BACKGROUND
After previously determining that the HRC would not prevail on the merits of an APA claim, the district court reconsidered the APA claim in light of this court’s De*1519cember 17,1991 opinion and the briefs filed before this court. The district court, having the benefit of this court’s opinion and a thorough briefing of the issue, recognized the significant distinction between “the President’s discretion in establishing the program and subordinates’ discretion or lack thereof in following program procedures and guidelines.” The district court concluded that a court reviewing the actions of subordinates in carrying out the program would have meaningful standards against which to measure those actions. On appeal, the Eleventh Circuit majority reversed the district court on the basis of the district court’s previous understanding of the APA issue which viewed the suit as challenging the broad grant of discretion to the President in establishing the interdiction program.
B. DISCUSSION
The majority holds that the APA provides no basis for HRC’s claims, because the presumption of reviewability normally afforded agency action withers in the light of national security or foreign affairs concerns. Additionally, the majority holds that neither the Executive Order nor the various international laws and statutory provisions upon which HRC relies provide any guidance regarding the procedures used in repatriation decisions. Because the APA provides for judicial scrutiny of the actions of low ranking government officials in order to determine if the officials are in compliance with Article 33 and the INS guidelines issued pursuant to Executive Order 12324, I would uphold the preliminary injunction on the APA claim.
Generally, the APA provides a cause of action to “[a] person suffering legal wrong because of agency action, or adversely affected or aggrieved by agency action within the meaning of a relevant statute.” 5 U.S.C. § 702. Both Article 33 and Executive Order No. 12324 with its implementing INS guidelines charge executive officials with the enforcement of United States immigration law. The law prohibits the return of political refugees to a country where they face persecution because of their political views. The actions of lower level executive officials in the field are subject to judicial review under the APA in order to determine if the officials are complying with the law’s mandate, unless the law itself precludes judicial review, or the actions of the executive officials have been committed to their discretion by law. Compare 5 U.S.C. § 706(2)(A) (providing the scope of judicial review) with 5 U.S.C. § 701(a) (providing exceptions to judicial review). HRC and the class of Haitians interdicted on the high seas can avail themselves of this judicial review if: (1) they satisfy the standard set out in 5 U.S.C. § 702, (2) the officials’ actions are reviewable under 5 U.S.C. § 704 and (3) the officials’ actions do not come under the exclusion provisions of 5 U.S.C. § 701(a)(1) and (2).
1. Refugees Satisfy Sections 702 and 704
First, a reviewing court must determine whether HRC and the class satisfy the standard of 5 U.S.C. § 702. Section 702 provides that “[a] person suffering legal wrong because of agency action, or adversely affected or aggrieved by agency action within the meaning of a relevant statute, is entitled to judicial review thereof.” 5 U.S.C. § 702. The majority implies that the APA does not apply to aliens outside the borders of the United States because such aliens are not “persons” for purposes of APA review. Nowhere in the language of the statute does it state that a “person” must be a United States citizen. In fact, the statutory definition of “person,” defined at 5 U.S.C. § 551(2), broadly defines the word as an “individual, partnership, corporation, association, or public or private organization other than an agency.” Since the language of the APA does not specify that persons bringing suit under the Act must be United States citizens, HRC should not be precluded from raising an APA claim on that basis. See also Stone v. Export-Import Bank, 552 F.2d 132, 136 (5th Cir.1977), cert. denied, 434 U.S. 1012, 98 S.Ct. 726, 54 L.Ed.2d 756 (1978) (holding that foreign agency was a person); Constructores Civiles De Centro *1520America, S.A. v. Hannah, 459 F.2d 1183, 1190 (D.C.Cir.1972) (holding that APA review concerning a project in Nicaragua was available to a Honduran corporation); Estrada v. Ahrens, 296 F.2d 690 (5th Cir.1961) (noting that the APA “does not say ‘any citizen.’ It does not say ‘any person physically present in the United States.’ ... [T]he emphasis is on the breadth of the coverage.”). O’Rourke v. United States Dept. of Justice, 684 F.Supp. 716, 718 (D.D.C.1988) (holding that an Irish citizen imprisoned in his own country fell within the definition of “person” used in the APA); and Neal-Cooper Grain Co. v. Kissinger, 385 F.Supp. 769, 776 (D.D.C.1974) (holding that “person” included Mexican government).
Next, a reviewing court must determine whether HRC is “suffering legal wrong because of agency action, or adversely affected or aggrieved by agency action.” 5 U.S.C. § 702. The actions of low ranking government officials charged with the duty of properly interviewing the refugees constitute agency actions. See 5 U.S.C. § 701(b)(1); see also Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 410, 91 S.Ct. 814, 820, 28 L.Ed.2d 136 (1971). The district court found that the refugees interdicted on the high seas have “well founded fears of political persecution if returned to Haiti.” Specifically, the district court found that the refugees will suffer irreparable injury in the absence of an injunction because the procedures the agency followed in screening them were inadequate to properly identify political refugees. Under the Executive Order with its implementing guidelines,. Haitians interdicted on the high seas are to be returned to Haiti, unless they are political refugees. Therefore, HRC and the interdicted Haitian class have been adversely affected by the agency’s action of failing to follow agency rules setting forth adequate procedures to identify and protect Haitians who are political refugees.
Low ranking government officials have failed to take the steps necessary to ensure the enforcement of United States immigration laws as found in the Protocol , and the Executive Order with its implementing INS guidelines. Thus, the Haitians interdicted on the high seas are “suffering legal wrong because of agency action.” See 5 U.S.C. § 702. Both the Protocol and the Executive Order with its implementing INS guidelines constitute the relevant United States law relating to the interdiction of Haitians on the high seas. As I have previously concluded,, the subject matter, legislative history, and subsequent construction of the Protocol support the proposition that it is self-executing and binding upon the. United States in accordance with Article VI of the United States Constitution. See Haitian Refugee Center, Inc. v. Baker, 949 F.2d 1109, 1113-14 (11th Cir.1991) (Hatchett, J., dissenting). Additionally, the Protocol’s protections apply to refugees outside the continental United States. Thus, Haitians interdicted on the high seas outside the continental United States are entitled to the Protocol’s protections. See Haitian Refugee Center, Inc. v. Baker, 949 F.2d at 1115-16.
The Executive Order, which is based upon the authority vested in the President by the Constitution and statutes of the United States, including sections 212(f) and 215(a)(1) of the Immigration and Nationality Act (INA), as amended, 8 U.S.C. §§ 1182(f) and 1185(a)(1), is accorded the force and effect of a statute enacted by Congress. See Farkas v. Texas Instruments, 375 F.2d 629, 632 (5th Cir.), cert. denied, 389 U.S. 977, 88 S.Ct. 480, 19 L.Ed.2d 471 (1967); see also Legal Aid Society of Alameda City v. Brennan, 608 F.2d 1319, 1329-30 n. 14 (9th Cir.1979), cert. denied, 447 U.S. 921, 100 S.Ct. 3010, 65 L.Ed.2d 1112 (1980). Since the low ranking government officials’ actions violate these laws, the Haitians interdicted on the high seas are aggrieved by agency action within the meaning of relevant law. See 5 U.S.C. § 702. Thus, HRC and the refugees satisfy the requirements of 5 U.S.C. § 702.
Nevertheless, in order to be reviewable, the decision to repatriate must constitute “final agency action for which there is no other adequate remedy in a court.” 5 U.S.C. § 704. The refugees were forceful*1521ly repatriated despite inadequate screening procedures used by low ranking government officials. Therefore, INS took final action, and the Haitians had no other adequate remedy to compel INS officials to comply with the mandates of United States law. Thus, this agency action is subject to judicial review unless the relevant law precludes judicial review, or the action of the agency is committed to its discretion by law. See 5 U.S.C. § 701(a)(1) and (2).
2. Reviewability and Section 701(a)(1) Exceptions
Once the refugees established that they met the criteria set out in APA sections 702 and 704, a strong presumption of reviewa-bility of agency action attached. Bowen v. Michigan Academy of Family Physicians, 476 U.S. 667, 670, 106 S.Ct. 2133, 2135, 90 L.Ed.2d 623 (1986). In Bowen, the Court noted:
Very rarely do statutes withhold judicial review. It has never been the policy of Congress to prevent the administration of its own statutes from being judicially confined to the scope of authority granted or to the objectives specified. Its policy could not be otherwise, for in such a case statutes would in effect be blank checks drawn to the credit of some administrative officer or board.
Bowen, 476 U.S. at 671, 106 S.Ct. at 2136 (citing S.Rep. No. 752, 79th Cong., 1st Sess., 26 (1945)). In the present case, the government is in effect asking for a “blank check” drawn to the credit of the INS because the Haitian refugees have not reached the shores of the United States.
The actions of low ranking government officials charged with the duty of properly interviewing the refugees are subject to judicial review unless it is clear that such review is barred. See Morris v. Gressette, 432 U.S. 491, 500-01, 97 S.Ct. 2411, 2418, 53 L.Ed.2d 506 (1977); Barlow v. Collins, 397 U.S. 159, 165, 90 S.Ct. 832, 837, 25 L.Ed.2d 192 (1970); Abbott Laboratories v. Gardner, 387 U.S. 136, 140, 87 S.Ct. 1507, 1511, 18 L.Ed.2d 681 (1967). Nothing in the Protocol or Executive Order 12324 with its implementing INS guidelines precludes judicial review. As noted earlier, I concluded in Haitian Refugee Center v. Baker, 949 F.2d at 1113-16 that the Protocol incorporating Article 33 is self-executing and applies extraterritorially. Article 33 provides:
No contracting state shall expel or return (refouler) a refugee in any manner whatsoever to the frontiers of territories where his life or freedom would be threatened on account of his race, religion, nationality, membership in a particular social group, or political opinion.
Convention Relating to the Status of Refugees, art. 33, 111, 198 U.N.T.S. 150, 176 (July 28, 1951). The Protocol defines “refugee” as any person who,
owing to a well-founded fear of being persecuted for reasons of race, religion, nationality, membership of a particular social group, or political opinion, outside the country of his nationality and is unable or, owing to such fear, is unwilling to avail himself of the protection of that country.
Protocol, art. 1, 112, 19 U.S.T. 6223, 6225; T.I.A.S. No. 6577 at 3. Nothing in the language of Article 33 or definitional sections of the Protocol precludes judicial review of the enforcement of the law’s mandate.
Additionally, a district court does have jurisdiction to evaluate claims based on an executive order. See Farkas, 375 F.2d at 632. The Executive Order on which the refugees rely states:
[N]o person who is a refugee will be returned without his consent.... The Attorney General shall, in consultation with the Secretary of State and the Secretary of the Department in which the Coast Guard is operating, take whatever steps are necessary to ensure the fair enforcement of our laws relating to immigration (including effective implementation of this Executive Order) and the strict observance of our international obligations concerning those who genuinely flee persecution in their homeland.
Exec.Order No. 12324, 46 Fed.Reg. 48, 109 (1981). Nevertheless, the majority rejects the refugees’ claim based on the Executive *1522Order, stating that the Executive Order does not give rise to a private cause of action. Apparently, the majority believes that since the Executive Order establishes an interdiction program that takes place on the high seas, “it could not have been the intention of the President to allow the in-terdictees to initiate judicial review of their cases in the district courts of the United States.” Majority Op. at 1511 (emphasis added). At this point the majority’s position must fail.
The refugees do not seek judicial review of the denial of asylum in their individual cases. The majority took note of this fact when it recognized “[HRC’s] claim ... is not based on a challenge to any individual determination made by the INS officers. Rather, the plaintiffs challenge the procedure used to interview the interdictees in order to determine which ones are subject to being repatriated.” Majority Op. at 1508. The refugees’ assertion that low level executive officials are not following guidelines for the interviewing procedures enables them to pursue this cause of action.
This case is analogous to Jean v. Nelson, 727 F.2d 957 (11th Cir.1984) (en banc), aff'd 472 U.S. 846, 105 S.Ct. 2992, 86 L.Ed.2d 664 (1985). In Jean, we held that although courts have no authority to evaluate individual deportation orders, courts do have the authority to determine whether the actions of lower-level immigration officials were exercised in accordance with executive policy. We stated:
[S]ince the discretion of lower-level immigration officials is circumscribed not only by legislative enactments but also by the instructions of their superiors in the executive branch, ... [t]he district court must still determine whether the actions of lower-level officials in the field conform to the policy statements of their superiors in Washington.
Jean, 727 F.2d at 978. In this case, the refugees do not seek review of individual asylum determinations, but rather seek review of the procedures the lower-level officials employed. The refugees claim that these lower-level officials did not follow the guidelines promulgated pursuant to the Executive Order in processing them. They also allege that the officials acted arbitrarily and capriciously. Although the aliens in Jean were on United States soil and the Haitians in this case were not, nothing in the language of the APA suggests that aliens cannot seek redress under the APA. Further, nothing in the language of the Protocol or the Executive Order precludes the refugees from asserting a cause of action based on the APA to set aside the acts of low ranking government officials.
The Supreme Court, however, has held that section 701(a)(1) of the APA can still apply to preclude judicial review even if the specific language of the law does not preclude such review. In Bowen, the Supreme Court stated that the presumption against reviewability can be overcome by “specific language or specific legislative history that is a reliable indicator of congressional intent, or a specific congressional intent to preclude judicial review that is ‘fairly discernible’ in the detail of the legislative scheme.” Bowen, 476 U.S. at 673, 106 S.Ct. at 2137 (quoting Block v. Community Nutrition Institute, 467 U.S. 340, 349, 104 S.Ct. 2450, 2456, 81 L.Ed.2d 270 (1984)). The Bowen Court also recognized that
the congressional intent necessary to overcome the presumption may also be inferred from contemporaneous judicial construction barring review and the congressional acquiescence in it ... or from the collective import of legislative and judicial history behind a particular statute, ... [or] by inferences of intent drawn from the statutory scheme as a whole.
Bowen, 476 U.S. at 673 n. 4, 106 S.Ct. at 2137 n. 4 (citations omitted). In this case, Presidential or Congressional intent to bar judicial review of the actions of low level government officials charged with the duty of properly interviewing refugees is not “fairly diseemable” in laws relating to the interdiction of Haitians. The legislative history surrounding the United States’ accession to the Protocol does not indicate that Congress intended to bar judicial review of the enforcement of this law. Congress intended that the Protocol be self-*1523executing and apply extraterritorially. See Haitian Refugee Center v. Baker, 949 F.2d 1109, 1113-14 (11th Cir.1991) (Hatchett, J., dissenting). See also Note, Interdiction: The United States Continuing Violation of International Law, 68 B.U.L.Rev. 773 (1988). Neither specific language nor reliable indicators rebut the presumption of reviewability. After examining as a whole the scheme of the United States’s laws relating to the interdiction of Haitians on the high seas, I conclude that United States immigration law concerning interdiction does not preclude judicial review in this setting. Thus, section 701(a)(1) of the APA is inapplicable.
Additionally, the President specifically provided in his Executive Order that the United States’s immigration laws would be enforced outside the territorial boundaries and waters of the United States. This exportation of laws also constitutes an exportation of rights and duties. These rights and duties are detailed in the Protocol and the Executive Order. Since the government has a duty to enforce these rights outside the borders of the United States, the corresponding enforcement mechanisms must accompany these rights. Thus, I cannot conclude that the President did not intend for the remedy provided by the APA to accompany the exportation and enforcement of United States immigration laws. This court must not adopt the unconscionable position of divorcing the remedy of APA review from the right to such review created by the Protocol and the Executive Order.
3. Reviewability and the Section 701(a)(2) Exception
The majority states that the refugees have no right to judicial review of the government’s compliance with the INA through the APA. Specifically, the majority points to the language of the INA to determine that the interdicted Haitians have no cognizable rights. However, it is on the refugees’ right to judicial review, through the APA, testing the government’s compliance with the Protocol and the Executive Order upon which I find that the refugees have demonstrated a likelihood of success. Thus, the court must determine whether meaningful guidelines exist that provide a method to evaluate the actions of the lower-level INS officials. See Heckler v. Chaney, 470 U.S. 821, 830, 105 S.Ct. 1649, 1655, 84 L.Ed.2d 714 (1985) (the APA is applicable in “instances where statutes are “drawn so that a court would have [a] meaningful standard against which to judge the agency’s exercise of discretion”). In the language of the APA, the inquiry is whether the officials’ actions were “committed to agency discretion by law.” 5 U.S.C. § 701(a)(2). I find that they are not.
The majority concedes that “ ‘[e]ven when a decision is committed to agency discretion, a court may consider allegations that an agency failed to follow its own binding regulations.’ ” Majority Op. at 1508 (quoting State of Florida, Dept. of Business Regulation v. United States Dept. of the Interior, 768 F.2d 1248, 1257 n. 11 (11th Cir.1985), cert. denied, 475 U.S. 1011, 106 S.Ct. 1186, 89 L.Ed.2d 302 (1986)). Further, in CC Distributors, Inc. v. United States, 883 F.2d 146, 154 (D.C.Cir.1989), the court held that administrative regulations promulgated to execute an agency’s legal directives may serve as standards for judicial review. See also Center for Auto Safety v. Dole, 846 F.2d 1532 (D.C.Cir.1988). The majority, however, finds that the language of the Protocol and the Executive Order neither limits lower-level INS agents’ discretion nor enumerates specific criteria to be weighed when deciding who is a “refugee.”6
What the majority fails to recognize is that the INS Guidelines serve as the standard for judicial review for both the Protocol and the Executive Order. The INS guidelines state that the “authority” upon which the guidelines are based includes “Article 33, United Nations Convention and Protocol Relating to the Status of Refugees” and “Executive Order No. 12324 dat*1524ed September 29, 1981 (interdiction of Illegal Aliens).” The INS Guidelines for Interdiction at Sea were promulgated as a direct result of the Protocol and the Executive Order. The majority noted, “The Executive Order was issued specifically to establish a procedure for interdiction of Haitian migrants on the high seas.” Majority Op. at 1510. The majority, however, found that the INS Guidelines did not provide meaningful standards for judicial review. Thus, the majority held that lower-level INS officials’ actions were committed to agency discretion by law. This conclusion is erroneous. In part, the INS guidelines state:
INS OFFICER RESPONSIBILITIES
A. To the extent that it is, within the opinion of the Commanding Officer of the United States Coast Guard vessel, safe and practicable, each person aboard an interdicted vessel shall be spoken to by an INS officer, through an interpreter. A log record shall be maintained of each such person, based on their responses to the following inquiries:
1. Name;
2. Date of Birth;
3. Nationality;
4. Home Town (obtain sufficient information to enable a later location of the individual to check on possible persecution);
5. All Documents or Evidence Presented;
6. Why did you leave Haiti;
7. Why do you wish to go to the United States;
8. Is there any reason why you cannot return to Haiti?
B. A copy of the log prepared by the INS officers shall be provided to the Commanding Officer of the Coast Guard vessel.
C. INS officers shall be constantly watchful for any indication (including bare claims) that a person or persons on board the interdicted vessel may qualify as refugees under the United Nations Convention and Protocol.
D. If there is any indication of possible qualification for refugee status by a person or persons on board an interdicted vessel, INS officers shall conduct individual interviews regarding such possible qualification.
E. Interviews regarding possible refugee status shall be conducted out of the hearing of other persons.
F. If necessary, INS officers will consult with Department of State officials, either on board, or via radio communications.
G. Individual records shall be made of all interviews regarding possible qualification for refugee status.
H. If the interview suggests that a legitimate claim to refugee status exists, the person involved shall be removed from the interdicted vessel, and his or her passage to the United States shall be arranged.
I. Individual record folders shall be prepared and maintained by INS officers in every case where a person is being sent on to the United States, and such record folder may be used to support such person’s claim in the United States. (The individual folder shall contain a sworn statement by the applicants concerning the claim).
The guidelines specifically detail information that INS officials are to obtain from each Haitian claiming refugee status. The guidelines do not use permissive language to describe how INS officials are to treat Haitians who make even bare claims that they qualify as refugees under the Protocol. Instead, the guidelines employ mandatory language such as “INS officers shall conduct individual interviews”; “Interviews ... will be conducted out of the hearing of other persons”; “Individual records shall be made”; “If the interview suggests that a legitimate claim to refugee status exists, the person involved shall be removed from the interdicted vessel, and his or her passage to the United States shall be arranged.” INS Guidelines §§ C, D, E, G, and H. These guidelines state standards that are to be adhered to when processing interdicted Haitians. The government’s failure to follow these guidelines, as found by the district court, means *1525that the refugees have demonstrated a substantial likelihood of success on the APA claim.
C. CONCLUSION
HRC and the class of Haitians interdicted on the high seas can avail themselves of judicial review because: (1) they satisfy the standard set out in 5 U.S.C. § 702; (2) the government officials’ actions are reviewable under 5 U.S.C. § 704; and (3) the government officials’ actions do not come under the exclusion provisions of 5 U.S.C. § 701(a). Thus, the APA provides HRC with a cause of action to seek judicial review of the actions of low ranking government officials charged with the duty of properly screening Haitian interdictees.

. Other issues were brought to the court through HRC cross-appeal, but will not be addressed in this dissent due to the expedited nature of this case.


. As stated in a previous dissent, the capture of Haitian refugees in international waters is authorized under a 1981 agreement between the Reagan administration and the totalitarian government of Jean-Claude “Baby Doc” Duva*1516lier. The record does not disclose such an agreement with any other country.


. This court noted in Jean v. Nelson, 727 F.2d 957, 961 n. 1 (11th Cir.1984) (en banc): "[A]liens who have reached our border but have not formally been admitted to the United States are described as 'excludable' ... aliens."


. Surprisingly, at this stage of the case, the majority holds that HRC has no First Amendment rights.


. None of the cases cited by the majority compel a different result. DeShaney v. Winnebago County Dept. of Social Services, 489 U.S. 189, 196, 109 S.Ct. 998, 1003, 103 L.Ed.2d 249 (1989) and Harris v. McRae, 448 U.S. 297, 100 S.Ct. 2671, 65 L.Ed.2d 784 (1980) were both cases brought under the Due Process Clause and thus are not dispositive of the First Amendment claim asserted here. Houchins v. KQED, Inc., 438 U.S. 1, 98 S.Ct. 2588, 57 L.Ed.2d 553 (1978) is a case dealing with media access to government information and thus is also inapposite to the right asserted here. Finally, Ukrainian American Bar Ass'n v. Baker, 893 F.2d 1374, 1381 (D.C.Cir.1990) is inapplicable for two reasons. First, the plaintiffs in that case sought to require the government to provide information to excludable aliens. In this case, HRC seeks only a removal of the government’s bar on HRC’s ability to communicate with the Haitians. Second, Ukrainian American Bar Ass’n is not the law of this circuit, unlike Jean v. Nelson, a case which the majority has completely ignored.


. In this instance, "refugee” is used as a legal term of art indicating interdictees who have undergone the appropriate screening procedures set forth in the INS guidelines. On other occasions, I have used the term "refugee" in its broad and non-legal sense.